          Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   LAMAR JORDAN,                                 Case No. 1:20-cv-00467-NONE-EPG (PC)
11                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
12                                                 RECOMMENDING THAT THIS ACTION
           v.
                                                   PROCEED ON PLAINTIFF’S CLAIMS
13   O. NORRIS, et al.,                            AGAINST DEFENDANTS NAPOLES AND
                                                   ANUNCIACION FOR DELIBERATE
14                Defendants.                      INDIFFERENCE TO SERIOUS MEDICAL
15                                                 NEEDS IN VIOLATION OF THE EIGHTH
                                                   AMENDMENT AND HIS CLAIMS
16                                                 AGAINST DEFENDANTS NAPOLES,
                                                   NORRIS, ANUNCIACION, AND STATE OF
17
                                                   CALIFORNIA FOR MEDICAL
18                                                 NEGLIGENCE, AND THAT ALL OTHER
                                                   CLAIMS AND DEFENDANTS BE
19                                                 DISMISSED
20                                                 (ECF NO. 1)
21
                                                   OBJECTIONS, IF ANY, DUE WITHIN
22                                                 FOURTEEN (14) DAYS
23
24          Lamar Jordan (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

25   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint

26   commencing this action on March 26, 2020. (ECF No. 1).

27          The Court screened Plaintiff’s complaint and found that following claims should

28   proceed past the screening stage: Plaintiff’s claims against defendants Napoles and

                                                      1
           Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 2 of 9



 1   Anunciacion for deliberate indifference to serious medical needs in violation of the Eighth
 2   Amendment and Plaintiff’s claims against defendants Napoles, Norris, Anunciacion, and State
 3   of California for medical negligence. (ECF No. 9). The Court also found that Plaintiff failed to
 4   state any other claims. (Id.). The Court gave Plaintiff options as to how to move forward. (Id.
 5   at 9-10). On June 25, 2020, Plaintiff filed his response to the Court’s screening order, stating
 6   that he wants to stand on his complaint. (ECF No. 10).
 7           Accordingly, the Court issues these findings and recommendations to the district judge
 8   consistent with the screening order. Plaintiff has fourteen days from the date of service of these
 9   findings and recommendations to file his objections.
10   I.      SCREENING REQUIREMENT
11           The Court is required to screen complaints brought by prisoners seeking relief against a
12   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
13   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
14   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
15   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
16   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 6), the Court may
17   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
18   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
19   determines that the action or appeal fails to state a claim upon which relief may be granted.”
20   28 U.S.C. § 1915(e)(2)(B)(ii).
21           A complaint is required to contain “a short and plain statement of the claim showing
22   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
23   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
24   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
25   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
26   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
27   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
28   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts

                                                        2
           Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 3 of 9



 1   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
 2   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a
 3   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
 4          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 5   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 6   pro se complaints should continue to be liberally construed after Iqbal).
 7   II.    SUMMARY OF PLAINTIFF’S COMPLAINT
 8          On March 13, 2018, dentist O. Norris at Kern Valley State Prison (“KVSP”) removed a
 9   wisdom tooth from the lower left portion of Plaintiff’s jaw. A couple of days later, Plaintiff
10   awoke in extreme pain, with the left side of his face extremely swollen. He immediately went
11   to seek dental treatment.
12          On March 15, 2018, dentist Napoles at KVSP examined Plaintiff’s mouth and said
13   everything looked ok and that the swelling would go down.
14          The pain and swelling remained, so Plaintiff returned to the dentist. Napoles made no
15   attempt to discover why the pain and swelling remained.
16          On May 1, 2018, Plaintiff returned to the dentist at KVSP. Plaintiff complained to Dr.
17   Napoles about the pain and swelling in his face. Plaintiff further explained that he developed a
18   nasty bitter taste in his mouth. Still, Napoles made no attempt to discover why the pain and
19   swelling remained.
20          On May 15, 2018, Plaintiff was transferred to Ironwood State Prison (“ISP”). Plaintiff
21   immediately complained to dental about the pain and swelling in his mouth and face. The
22   dentist noticed the swelling. She then explained to Plaintiff that his mouth was infected due to
23   the wound not being properly closed after the wisdom tooth removal.
24          On June 4, 2018, Plaintiff saw the oral surgeon at ISP, and the surgeon explained to
25   Plaintiff that the infection was serious because it was not properly treated at KVSP. The
26   infection became an abscess, and was corroding Plaintiff’s jawbone. The surgeon then cut out
27   the infection. The surgeon found bone fragments in the wound. The abscess had to be scraped
28   off the jawbone, leaving the jawbone thin and disfigured. The wound was closed with stiches.

                                                      3
            Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 4 of 9



 1           On July 13, 2018, Plaintiff was denied dental treatment by another dentist at ISP.
 2   Plaintiff explained that on June 22, 2018, he had stiches removed from the operation, leaving
 3   the wound open. Plaintiff explained that food was stuck in the open wound, causing pain and
 4   discomfort. Plaintiff asked the dentist if she could clean out the food and irrigate the wound to
 5   prevent another infection. She stated that she did not want to touch the open wound. She
 6   refused to clean the wound and the food remained stuck, leaving Plaintiff in pain. Because of
 7   the dentist’s refusal, the oral surgeon ordered that the wound be cleaned and irrigated on a daily
 8   basis for 30 days. Plaintiff believes that the dentist’s name is E. Anunciacion.
 9           Plaintiff brings a claim under the Eighth Amendment for deliberate indifference to his
10   serious medical needs. Plaintiff also brings a state law claim for medical malpractice and a
11   state law claim under the Bane Act. Plaintiff alleges that he presented his state law claims to
12   the Government Claims Board pursuant to California’s Government Claims Act.
13   III.    ANALYSIS OF PLAINTIFF’S CLAIMS
14           A. Deliberate Indifference to Serious Medical Needs in Violation of the Eighth
15              Amendment
16           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
17   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
18   1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires
19   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a
20   prisoner’s condition could result in further significant injury or the unnecessary and wanton
21   infliction of pain,’” and (2) that “the defendant's response to the need was deliberately
22   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation
23   and internal quotations marks omitted), overruled on other grounds by WMX Technologies v.
24   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)).
25           Deliberate indifference is established only where the defendant subjectively “knows of
26   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
27   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
28   Deliberate indifference can be established “by showing (a) a purposeful act or failure to

                                                      4
           Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 5 of 9



 1   respond to a prisoner's pain or possible medical need and (b) harm caused by the indifference.”
 2   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an
 3   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
 4   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
 5   836-37 & n.5 (1994) (citations omitted).
 6            A difference of opinion between an inmate and prison medical personnel—or between
 7   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
 8   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
 9   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a
10   physician has been negligent in diagnosing or treating a medical condition does not state a valid
11   claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
12   become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at
13   106. To establish a difference of opinion rising to the level of deliberate indifference, a
14   “plaintiff must show that the course of treatment the doctors chose was medically unacceptable
15   under the circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)
16            Plaintiff brings this claim against three dentists: O. Norris, Napoles, and E.
17   Anunciacion.1
18            As to defendant Norris, Plaintiff has failed to state an Eighth Amendment claim. As
19   discussed below, Plaintiff has adequately alleged that defendant Norris acted negligently.
20   However, negligence is not enough to state an Eighth Amendment claim, and there is no
21   indication that defendant Norris acted with deliberate indifference to Plaintiff’s medical needs
22   when removing Plaintiff’s wisdom tooth.
23            As to defendant Napoles, Plaintiff alleges that he saw defendant Napoles on March 15,
24   2018, and complained of pain and swelling. Defendant Napoles told Plaintiff that everything
25   looked ok and that the swelling would go down. Approximately a month and a half later, the
26
27
              1
                 Plaintiff also lists as defendants in this action “Doe defendants who would not clean and irrigate
28   Plaintiff’s wound at Ironwood State Prison,” but Plaintiff does not make any factual allegations against these doe
     defendants. Thus, Plaintiff has failed to state any claims against them.

                                                              5
          Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 6 of 9



 1   pain and swelling remained, so Plaintiff again went to see defendant Napoles. Plaintiff told
 2   him about the pain and swelling, and that he had developed a nasty bitter taste in his mouth.
 3   Defendant Napoles did not even attempt to discover what was wrong. Eventually, the infection
 4   became an abscess, and surgery was required to remove it. Based on the allegations in the
 5   complaint, the Court finds that Plaintiff has sufficiently alleged an Eighth Amendment claim
 6   against defendant Napoles.
 7          As to defendant Anunciacion, Plaintiff alleges that she refused to clean his wound, even
 8   though Plaintiff told her that he had food stuck in the wound, and that it was causing him pain.
 9   After defendant Anunciacion’s failure to clean the wound, the oral surgeon ordered that the
10   wound be cleaned on a daily basis for thirty days. Liberally construing the allegations in the
11   complaint, the Court finds that Plaintiff has sufficiently alleged an Eighth Amendment claim
12   against defendant Anunciacion.
13          B. Medical Negligence
14          To state a claim for medical negligence or malpractice under California law, Plaintiff
15   must establish “(1) the duty of the professional to use such skill, prudence, and diligence as
16   other members of his profession commonly possess and exercise; (2) a breach of that duty; (3)
17   a proximate causal connection between the negligent conduct and the resulting injury; and (4)
18   actual loss or damage resulting from the professional’s negligence.” Sampson v. Ukiah Valley
19   Med. Ctr., No. 15-CV-00160-WHO, 2017 WL 2834001, at *3 (N.D. Cal. June 30, 2017)
20   (quoting Machado v. Cal. Dep't of Corrs. and Rehab., 12-cv-6501-JSC, 2013 WL 5800380, at
21   *5 (N.D. Cal. Oct. 28, 2013)).
22          Plaintiff brings this claim against three dentists: O. Norris, Napoles, and E.
23   Anunciacion. Plaintiff also alleges that defendant State of California is liable under California
24   Government Code § 815.2.
25          As to defendant Norris, Plaintiff alleges that a dentist at ISP told Plaintiff that his mouth
26   was infected due to his wound not being properly closed after his wisdom tooth was removed
27   by defendant Norris. This infection lasted for over two months, and led to surgery. Liberally
28   construing Plaintiff’s complaint, the Court finds that Plaintiff has sufficiently pled a medical

                                                      6
          Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 7 of 9



 1   negligence claim against defendant Norris.
 2          As to defendant Napoles, Plaintiff alleges that he saw defendant Napoles on March 15,
 3   2018, and complained of pain and swelling. Defendant Napoles told Plaintiff that everything
 4   looked ok and that the swelling would go down. Approximately a month and a half later, the
 5   pain and swelling remained, so Plaintiff again went to see defendant Napoles. Plaintiff told
 6   him about the pain and swelling, and that he had developed a nasty bitter taste in his mouth.
 7   Defendant Napoles did not even attempt to discover what was wrong. Eventually, the infection
 8   became an abscess, and Plaintiff required surgery to remove it. Based on the allegations in the
 9   complaint, the Court finds that Plaintiff has sufficiently pled a medical negligence claim against
10   defendant Napoles.
11          As to defendant Anunciacion, Plaintiff alleges that she refused to clean his wound, even
12   though Plaintiff told her that he had food stuck in the wound, and that it was causing him pain.
13   After defendant Anunciacion’s failure to clean the wound, the oral surgeon ordered that the
14   wound be cleaned on a daily basis for thirty days. Liberally construing the complaint, the
15   Court finds that Plaintiff has sufficiently pled a medical negligence claim against defendant
16   Anunciacion.
17          As to defendant State of California, it appears that “[a] public entity is liable for injury
18   caused by acts or omissions of its employees in the course and scope of employment. Public
19   employees are liable for injuries caused by their acts or omissions to the same extent as private
20   persons. Thus, the general rule is that an employee of a public entity is liable for his torts to the
21   same extent as a private person [citation] and the public entity is vicariously liable for any
22   injury which its employee causes [citation] to the same extent as a private employer [citation].”
23   Gates v. Superior Court, 32 Cal. App. 4th 481, 528 (1995) (alterations in original) (citations
24   and internal quotation marks omitted). See also Thomas v. City of Richmond, 9 Cal. 4th 1154,
25   1157 (1995) (“A public entity, as the employer, is generally liable for the torts of an employee
26   committed within the scope of employment if the employee is liable.”).
27          As the Court has found that Plaintiff adequately pled medical negligence claims against
28   three dentists employed at a state prison, the Court will allow Plaintiff’s claim against

                                                      7
           Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 8 of 9



 1   defendant State of California to proceed. The Court notes that defendant State of California is
 2   not precluded from arguing that it is not the correct defendant or that it is immune from suit
 3   under the Eleventh Amendment or state law.
 4          C. Bane Act
 5          California Civil Code § 52.1, commonly known as the Bane Act, provides a cause of
 6   action for “[a]ny individual whose exercise or enjoyment of rights secured by the Constitution
 7   or laws of the United States, or of rights secured by the Constitution or laws of this state, has
 8   been interfered with, or attempted to be interfered with,” Cal. Civ. Code § 52.1(b), “by threat,
 9   intimidation, or coercion,” Cal. Civ. Code § 52.1(a). “[Section] 52.1 does not require proof of
10   coercion beyond that inherent in the underlying violation.” Rodriguez v. Cty. of Los Angeles,
11   891 F.3d 776, 802 (9th Cir. 2018).
12          Plaintiff’s complaint is based on allegations that he did not receive adequate dental care.
13   There is no indication that any defendant threatened, intimidated, or coerced Plaintiff.
14   Accordingly, Plaintiff has failed to state a claim for violation of the Bane Act.
15   IV.    CONCLUSION AND RECOMMENDATIONS
16          The Court has screened the complaint and finds that Plaintiff’s claims against
17   defendants Napoles and Anunciacion for deliberate indifference to serious medical needs in
18   violation of the Eighth Amendment and Plaintiff’s claims against defendants Napoles, Norris,
19   Anunciacion, and State of California for medical negligence should proceed past the screening
20   stage. The Court also finds that Plaintiff’s complaint fails to state any other claims.
21          As Plaintiff was given leave to amend but chose to stand on his complaint, the Court
22   does not recommend granting further leave to amend.
23          Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
24          1.      This case proceed on Plaintiff’s claims against defendants Napoles and
25                  Anunciacion for deliberate indifference to serious medical needs in violation of
26                  the Eighth Amendment and his claims against defendants Napoles, Norris,
27                  Anunciacion, and State of California for medical negligence; and
28          2.      All other claims and defendants be dismissed.

                                                      8
          Case 1:20-cv-00467-NONE-EPG Document 11 Filed 06/26/20 Page 9 of 9



 1          These findings and recommendations will be submitted to the United States district
 2   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
 3   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
 4   file written objections with the Court. The document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9
     IT IS SO ORDERED.
10
11
        Dated:     June 26, 2020                              /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
